Citation Nr: 0842703	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a claimed condition of obesity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Historically, the claim was first denied by the RO in 
September 2005.  A submission received from the veteran in 
October 2005 is construed as a notice of disagreement with 
that determination.  Therefore, although the claim was 
subsequently denied in August 2006 and December 2006, the 
original determination is deemed to be the rating on appeal.  
As such, the instant case involves an original claim, 
obviating the need for new and material evidence under 
38 C.F.R. § 3.156(a). 

The veteran appeared at an October 2008 Videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript is associated with the claims folder.    

At the time of the October 2008 hearing, additional evidence 
was received.  At the hearing, the veteran's representative 
clearly indicated that Regional Office consideration of such 
evidence was to be waived.  

FINDING OF FACT

The veteran currently has degenerative disc disease with 
facet arthritis in the low back; however, the preponderance 
of the competent medical evidence is against a finding that 
the current disorder is causally related to active service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2005 that fully addressed all 
notice elements.  The letter informed her of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  Therefore, the veteran was "provided the 
content-complying notice to which she [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, in December 2006 and October 2007, the service 
connection claim  was readjudicated, and a statement of the 
case and supplemental statement of the case, respectively, 
was issued.  Consequently, the Board finds that the duty to 
notify has been satisfied.    

With respect to the Dingess requirements, in August 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Letters were sent to the private treatment 
providers identified by the veteran.  The October 2005 notice 
letter informed her of the negative search results for those 
providers that did not respond.

Further regarding the duty to assist, the veteran's 
statements in support of her claim are of record, including 
testimony provided at An October 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
available evidence not already of record.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Certain chronic conditions, such as arthritis, may be 
presumed to have been incurred in service if they are 
manifested to a compensable degree within a year following 
service separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that she injured herself in a fall over 
a curb while marching in formation during her Air Force 
training, and that as a result of this incident, she 
developed a current low back disorder.  

Service treatment records show complaints of low back pain in 
April 1976.  The remainder of the in-service records do not 
show any complaints or treatment referable to the low back.  
Separation examination in June 1977 was normal, and the 
veteran denied recurrent low back pain in an accompanying 
report of medical history.

Following separation from active service, there is no showing 
of treatment for a low back disorder until 1987.  At that 
time, an MRI showed mild bulging of L3-L4 and moderate 
bulging of L4-L5.  Later private treatment records dated in 
2002 revealed complaints of back pain dating back 16 years.  

Again, the first post-service treatment for a low back 
disorder is not shown until about a decade following 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, the veteran reported in 2002 that her back 
pain was of 16 years duration.  This would date the onset of 
pain at approximately 1987, several years after separation.  
Thus continuity has not been demonstrated either in the 
record or through the veteran's statements.  Moreover, no 
competent evidence causally relates the current low back 
disorder to active service.  In fact, a VA examiner in 
October 2006 reached the opposite conclusion.  At that time, 
the examiner noted the in-service complaint of back pain, but 
opined that the military records did not indicate a severely 
traumatic fall.  There were post-service reports of back pain 
beginning in the 1980s that were noted by the examiner.  
However, she did not believe that a chronic back condition 
was manifested during military service.  The in-service 
episode was characterized as "self-limiting" and the 
examiner felt that it was not at least as likely as not (less 
than 50 percent probability) that the current low back 
disorder was caused by the in-service fall.  

The veteran, in supplementing her argument, argued that she 
should be service-connected for a low back disorder as a 
secondary manifestation to obesity, which she had 
additionally filed a claim for service connection for.  In 
reviewing the file, the Board notes that the veteran was 
denied service connection for obesity in an October 2007 
rating decision on the basis that the condition is a symptom, 
and is not capable of service connection as a separately 
ratable disorder.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  This decision was not appealed, 
and is not currently before the Board.  As such, obesity is 
not service-connected, and thus, any relationship between 
obesity and the low back disorder is irrelevant.  In any 
event, the veteran was given a second VA examination in April 
2008 which determined that it was not as likely as not that 
there was any relationship between the veteran's obesity and 
her low back disorder.  

The Board notes the veteran's contention regarding a 
connection between her current low back disorder and service.  
The establishment of a medical nexus is not, however, 
something on which a layperson is competent to address.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu, supra.  The veteran has not shown that she 
possesses the requisite medical credentials necessary to 
render an opinion on causation and thus, her unsubstantiated 
lay contentions cannot be given significant probative weight.

Indeed, the competent medical evidence is against a finding 
of a nexus between the current degenerative disc disease with 
facet arthritis and the veteran's active service or any 
service-connected disability.  As such, the preponderance of 
the evidence is against the veteran's allegations, and the 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a low back disorder is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


